Citation Nr: 0904296	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  02-19 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 to 
November 1945, and died in October 2001.  The appellant is 
his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Regional 
Office (RO) that denied the appellant's claim for service 
connection for the cause of the Veteran's death.  In a March 
2004 determination, the Board affirmed the denial.  The 
appellant file an appeal to the United States Court of 
Appeals for Veterans Claims (Court) which, by Order dated 
December 23, 2004, vacated the Board's decision.  The case 
was appealed to the United States Court of Appeals for the 
Federal Circuit, which remanded the case for action 
consistent with the December 2004 Court order.

In March 2005, the appellant's attorney requested a hearing 
before a Veterans Law Judge, but subsequently expressed some 
ambiguity regarding the appellant's desire for a hearing.  
The Board sent the attorney a letter in September 2008 
seeking clarification of the hearing request.  He responded 
the following month, and stated that the appellant did not 
want to testify at a hearing.  Accordingly, the hearing 
request is withdrawn.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The appellant asserts that service connection is warranted 
for the cause of the Veteran's death.  The death certificate 
discloses that the Veteran died of chronic obstructive 
pulmonary disease due to, or as a consequence of, congestive 
heart failure.  At the time of the Veteran's death, service 
connection was in effect for residuals of right trench foot, 
evaluated as 30 percent disabling; residuals of left trench 
foot, evaluated as 30 percent disabling; residuals of a 
concussion, evaluated as noncompensable; residuals of a 
fracture of the third metatarsal, evaluated as 
noncompensable; and for scar of the upper lip, evaluated as 
noncompensable.  The combined schedular evaluation was 60 
percent.  

The appellant argued before the Board that the Veteran had 
sustained a "blast injury" to his lungs in service, and 
that it caused or contributed to his death from chronic 
obstructive pulmonary disease.  In its decision, the Board 
relied on a September 2003 opinion from a VA physician that 
the medical evidence did not support a conclusion that 
service connection was warranted for chronic obstructive 
pulmonary disease or congestive heart failure.  

In its decision, the Court indicated that the Board had 
failed to consider whether any of the Veteran's service-
connected disabilities had caused or contributed 
substantially or materially to his death.  It was ordered 
that a medical opinion should be obtained.

The Court also noted that the VA had not complied with the 
Veterans Claims Assistance Act (VCAA), which describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126, (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  This law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007). 
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the claim on appeal.  Thus, on remand the RO/AMC should 
provide corrective notice.

Accordingly, the case is REMANDED for the following action:



(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should send the veteran a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2008) that includes an explanation as to 
the information or evidence needed to 
establish a claim for service connection 
for the cause of the veteran's death, to 
include based on service connected 
disabilities as outlined by the Court in 
Hupp, supra.  Also, advise the appellant 
that an effective date will be assigned 
if DIC benefits are awarded, to include 
an explanation as to the information or 
evidence needed to establish such, as 
outlined by the Court in Dingess/Hartman, 
supra. 

2.  The RO/AMC should send the Veteran's 
claims folder to pulmonary and a 
cardiovascular specialists to determine 
if any of his service-connected 
disabilities (bilateral trench foot, 
residuals of concussion, residuals of 
fractured right third metatarsal and 
upper lip scar), caused or contributed 
substantially or materially to his death 
from chronic obstructive pulmonary 
disease and congestive heart failure.  
The rationale for any opinion expressed 
should be set forth.  

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the appellant's claims 
may be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



